Criminal prosecution, tried upon indictment charging the defendant, and two others, (1) with the larceny of a steer, of the value of $45.00, the property of one W. E. Redden, and (2) with feloniously receiving said steer, etc., knowing it to have been feloniously stolen or taken in violation of C. S., 4250.
Verdict: Guilty.
Judgment: 18 months on the roads.
Defendant appeals, assigning errors.
On the hearing, the case narrowed itself principally to an issue of fact determinable alone by the jury. The record contains no exceptive assignment of error of sufficient merit to warrant a new trial. The verdict and judgment will be upheld.
No error.